 



EXHIBIT 10.1
Execution Version
     
 
Amended and Restated
Contribution Agreement
(NRG)
By and Among
Texas Genco Holdings, Inc.,
NRG South Texas LP
And
NRG Nuclear Development Company LLC,
and Certain Subsidiaries Thereof
March 25, 2008
     
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I
       
DEFINITIONS
       
 
       
1.1 Definitions
    1  
1.2 Construction
    1  
 
       
ARTICLE II
       
CONTRIBUTION
       
 
       
2.1 Contribution by South Texas
    2  
2.2 Contribution by Genco
    3  
2.3 Excluded Assets
    3  
2.4 Retained Obligations
    3  
2.5 Assumed Obligations
    3  
 
       
ARTICLE III
       
CLOSING
       
 
       
3.1 Closing
    4  
3.2 Closing Conditions
    4  
3.3 Closing Deliveries
    5  
 
       
ARTICLE IV
       
REPRESENTATIONS AND WARRANTIES OF SOUTH TEXAS
       
 
       
4.1 Organization; Power of Authority
    6  
4.2 Execution and Delivery
    6  
4.3 Non-Contravention
    6  
4.4 Transferred Contracts
    7  
4.5 Legal Proceedings
    7  
4.6 Contributed Assets
    7  
4.7 South Texas Nuclear Plant Representations
    8  
4.8 Brokers, Finders and Investment Bankers
    8  
4.9 NRG Energy Inc. Ownership of South Texas
    8  
 
       
ARTICLE V
       
REPRESENTATIONS AND WARRANTIES OF GENCO
       
 
       
5.1 Organization; Power of Authority
    8  
5.2 Execution and Delivery
    8  
5.3 Non-Contravention
    8  
5.4 Legal Proceedings
    9  
5.5 Contributed Assets
    9  
5.6 Brokers, Finders and Investment Bankers
    9  
5.7 NRG Energy Inc. Ownership of Genco
    9  

Contribution Agreement
(NRG)
Table of Contents
i

 



--------------------------------------------------------------------------------



 



         
ARTICLE VI
       
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
       
 
       
6.1 Organization; Power of Authority
    9  
6.2 Execution and Delivery
    9  
6.3 Non-Contravention
    9  
6.4 Brokers, Finders and Investment Bankers
    10  
 
       
ARTICLE VII
       
ADDITIONAL AGREEMENTS AND COVENANTS
       
 
       
7.1 No Other Representation
    10  
7.2 Transaction Costs
    10  
7.3 Indemnifications by South Texas and Genco
    10  
7.4 Indemnifications by the Company and its Subsidiaries
    11  
7.5 Indemnification Procedure
    11  
7.6 Liability Limits
    13  
7.7 Exclusive Remedy
    14  
7.8 Tax Matters
    14  
7.9 Access to Records
    14  
7.10 Consequential Damages
    14  
7.11 Disclosure Schedules
    15  
 
       
ARTICLE VIII
       
GENERAL
       
 
       
8.1 Successors and Assigns
    15  
8.2 Amendments
    15  
8.3 No Merger
    16  
8.4 Further Assurances
    16  
8.5 Notices
    16  
8.6 Entire Agreement
    17  
8.7 Governing Law
    17  
8.8 Dispute Resolution
    17  
8.9 Severability
    17  
8.10 Counterparts
    17  
8.11 Remedies
    18  

EXHIBITS

         
A
  -   Defined Terms
B
  -   Contribution and Assumption Agreement
C
  -   Arbitration Procedures

Contribution Agreement
(NRG)
Table of Contents
ii

 



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule 2.1(d)
  Transferred Contracts and Permits
Schedule 2.3
  Excluded Assets
Schedule 4.3
  Non-Contravention
Schedule 4.4
  Defaults under Transferred Contracts
Schedule 4.5
  Legal Proceedings
Schedule 4.6
  Exceptions to Title
Schedule X
  Permitted Encumbrances

Contribution Agreement
(NRG)
Table of Contents
iii

 



--------------------------------------------------------------------------------



 



GLOSSARY OF DEFINED TERMS
     The page or Exhibit location of the definition of each capitalized term
used in this Agreement is set forth in this Glossary:

         
Affiliate
  Exhibit A  
Agreement
    1  
Arbitration Notice
  Exhibit C  
Arbitrator
  Exhibit C  
Assumed Obligations
    3  
Basket Amount
    13  
Business Day
  Exhibit A  
Charter Documents
  Exhibit A  
Claim
    11  
Closing
    4  
Closing Date
    4  
COLA
  Exhibit A  
Common South Texas Project Property
  Exhibit A  
Common Station Facilities
  Exhibit A  
Company
    1  
Company Parties
    10  
Contributed Assets
    3  
Contributing Parties
    11  
Contribution and Assumption Agreement
    5  
CPR
  Exhibit C  
Development Rights
    3  
Dispute
  Exhibit C  
Disputing Party
  Exhibit C
Effective Date
    1  
Encumbrance
  Exhibit A  
Environmental Laws
  Exhibit A  
**
    3  
Genco
    1  
Governmental Authority
  Exhibit A  
Hazardous Substance
  Exhibit A  
Indemnified Party
    11  
Indemnifying Party
    11  
Knowledge of Genco
  Exhibit A  
Knowledge of South Texas
  Exhibit A  
Law
  Exhibit A  
Lien
  Exhibit A  
Litigation Counsel
    12  
Losses
  Exhibit A  
Material Adverse Effect
  Exhibit A  
Multi-Unit Agreement
  Exhibit A  
NRC
  Exhibit A  
NRG 3
    1  
NRG 4
    1  
Nuclear Intangibles
  Exhibit A  
OPCO
  Exhibit A  
Operating Agreement
  Exhibit A  
Participant
  Exhibit A  
Participation Agreement
  Exhibit A  
Parties
    1  
Party
    1  
Permits
  Exhibit A  
Permitted Encumbrances
  Exhibit A  
Person
  Exhibit A  
Project Land
  Exhibit A  
Property Taxes
    14  
Release
  Exhibit A  
Retained Obligations
  Exhibit A  
Rules
  Exhibit C  
SEO
  Exhibit C  
South Texas
    1  
South Texas Plant Site
  Exhibit A  
South Texas Project
  Exhibit A  
ST3&4 Project
  Exhibit A  
STP3&4
    1  
Supplemental Agreements
  Exhibit A  
Tax
  Exhibit A  
Taxes
  Exhibit A  
Taxing Authority
  Exhibit A  
Title Transfer
  Exhibit A  
Transaction Documents
  Exhibit A  
Transferred Contracts
  Exhibit A  
Tribunal
  Exhibit C  

 

**   This portion has been redacted pursuant to a confidential treatment
request.

Contribution Agreement
(NRG)
Table of Contents

 



--------------------------------------------------------------------------------



 



Contribution Agreement
(NRG)
Table of Contents

 



--------------------------------------------------------------------------------



 



CONTRIBUTION AGREEMENT
(NRG)
     This AMENDED AND RESTATED CONTRIBUTION AGREEMENT (NRG) (this “Agreement”)
is made as of March 25, 2008 (the “Effective Date”), by and among Texas Genco
Holdings, Inc., a Texas corporation (“Genco”), NRG South Texas LP, a Texas
limited partnership (“South Texas”, and together with Genco, the “NRG Parties”),
NRG Nuclear Development Company LLC, a Delaware limited liability company (the
“Company”), STP 3&4 Investments LLC, a Delaware limited liability company (“STP
3&4 ”), NRG South Texas 3 LLC, a Delaware limited liability company (“NRG 3 ”)
and NRG South Texas 4 LLC, a Delaware limited liability company (“NRG 4”). Each
of the above are individually referred to herein as a “Party” and collectively
as the “Parties.”
RECITALS
     WHEREAS, Genco and South Texas have previously formed the Company;
     WHEREAS, South Texas owns certain development rights related to the
development of additional nuclear generation facilities on the Project Land;
     WHEREAS, Genco owns certain intangibles related to the nuclear energy
generation industry;
     WHEREAS, Genco, South Texas and the Company have previously entered into a
Contribution Agreement (the “Prior Agreement”) whereby the NRG Parties agreed to
contribute the Contributed Assets to the Company; and
     WHEREAS, the Parties now desire to amend and restate the Prior Agreement in
its entirety.
     NOW, THEREFORE, in consideration of the premises, the agreements and mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
AGREEMENTS
ARTICLE I
DEFINITIONS
     1.1 Definitions. In addition to the terms defined in the body of this
Agreement, capitalized terms used herein shall have the meanings given to them
in Exhibit A. The Glossary of Defined Terms, which follows the Table of
Contents, sets forth the location in this Agreement of the definition for each
capitalized term used herein.
     1.2 Construction. Unless the context requires otherwise: (a) the gender (or
lack of gender) of all words used in this Agreement includes the masculine,
feminine, and neuter; (b) each reference to an Article or Section refers to such
Article or Section of this Agreement; (c)
Contribution Agreement
(NRG)


1



--------------------------------------------------------------------------------



 



each reference to a Schedule or Exhibit refers to such Schedule or Exhibit
attached to this Agreement, which is made a part hereof for all purposes;
(d) each reference to a Law refers to such Law as it may be amended from time to
time, and each reference to a particular provision of a Law includes any
corresponding provision of any succeeding Law; (e) the word “including” means
“including, but not limited to”; and (f) each reference to money refers to the
legal currency of the United States of America.
ARTICLE II
CONTRIBUTION
     2.1 Contribution by South Texas. Subject to and in accordance with the
terms and conditions of this Agreement, at the Closing, and in exchange for an
interest in the Company which shall be deemed immediately distributed to its
parents and then to Genco, South Texas shall contribute (or cause its applicable
Affiliate to contribute) to a subsidiary of the Company (as designated by the
Company at Closing) the following assets and properties, in each case free and
clear of any and all Encumbrances, other than Permitted Encumbrances:

  (a)   all rights of South Texas under the Participation Agreement to develop
the ST3&4 Project on the Project Land and the rights to become a Participant
thereunder as to the development of the ST3&4 Project, which rights include
(i) the right to the use of Common Station Facilities under such agreement as it
relates to the ST3&4 Project, (ii) the rights under Section 6.5.2 of the
Participation Agreement to own an undivided interest in a portion of the South
Texas Plant Site, the Railroad Strip and the Common Station Facilities as a
result of the development of the ST3&4 Project, (iii) the beneficial interest in
all contract rights, Permit applications (including COLA) and all other
intangible rights held by OPCO as agent for the Participants in the ST3&4
Project;     (b)   the rights of South Texas under the Supplemental Agreement;  
  (c)   the rights of a Participant under the Operating Agreement as such rights
relate to the ST3&4 Project;     (d)   those contracts, Permit applications and
other intangible rights described on Schedule 2.1(d) and, to the extent
transferable to the Company, all other rights under contracts held directly by
South Texas or its Affiliates, Permit applications, and other intangible rights
held by South Texas or its Affiliates and in each case to the extent related to
the development of the ST3&4 Project;     (e)   two resonant column torsional
shear testing machines utilized for the analysis of soil borings;     (f)  
subject to obligations of confidentiality set forth in the Transferred
Contracts, copies of all books and records of South Texas relating to the
Development Rights described in clauses (a) through (e) above; and

Contribution Agreement
(NRG)


2



--------------------------------------------------------------------------------



 



  (g)   **

     The rights described in (a) through (f) above are the “Development Rights
”.
          2.2 Contribution by Genco. Subject to and in accordance with the terms
and conditions of this Agreement, at the Closing, and in exchange for an
interest in the Company, Genco shall contribute to the Company the Nuclear
Intangibles, free and clear of any and all Encumbrances other than Permitted
Encumbrances (the Nuclear Intangibles, the Development Rights and the **being
the “Contributed Assets ”).
          2.3 Excluded Assets. Anything contained in Sections 2.1 and 2.2 or
elsewhere to the contrary notwithstanding, the Contributed Assets shall not
include the assets and rights of South Texas and Genco listed on Schedule 2.3.
          2.4 Retained Obligations. Notwithstanding anything in this Agreement
or any Transaction Document to the contrary, it is understood and agreed that
South Texas and Genco shall retain all liability for, and neither the Company
nor any subsidiary thereof shall assume or have any obligation with respect to,
their respective Retained Obligations.
          2.5 Assumed Obligations. NRG 3 and NRG 4, each severally as to unit 3
and unit 4, respectively, of the South Texas Project (and not as to the other of
such units) shall at Closing assume all liabilities and obligations relating to
the following: (a) all liabilities and obligations relating to the Development
Rights (including the obligation to pay Property Taxes related to the ST3&4
Project or the Common South Texas Project Property if any, arising from and
after the Closing Date), (b) South Texas’ obligations to make payments under the
Participation Agreement for its share of the Project Costs (as defined in the
Participation Agreement) related to the ST3&4 Project (to the extent not
previously reimbursed by another Participant), even if Title Transfer has not
yet occurred and even if such costs were incurred prior to the Closing Date,
(c) all third party out of pocket costs incurred by South Texas or its
Affiliates prior to the Closing Date (but not paid prior to Closing) and which
relate the development of the ST3&4 Project and (d) obligations of subrogation
with respect to guaranties provided by NRG or its Affiliates (other than the
Company) to pay liabilities assumed under (a) through (c) of this Section 2.5.
The Company shall at the Closing assume all liabilities and obligations relating
to the Nuclear Intangibles. STP 3&4 shall at the Closing assume all liabilities
and obligations relating to the **. The liabilities assumed by each of the above
entities shall be the “Assumed Obligations ” of such entity. None of the Company
or its subsidiaries is assuming any obligation assumed by any of the other of
them under this Section 2.5.
 

**   This portion has been redacted pursuant to a confidential treatment
request.

Contribution Agreement
(NRG)


3



--------------------------------------------------------------------------------



 



ARTICLE III
CLOSING
     3.1 Closing. The consummation of the actions described in Article II (the
“Closing” ) shall be held at a location selected by the Parties, or if not
otherwise selected at the offices of South Texas at 1301 McKinney, Suite 2300,
Houston, Texas 77010, on a date selected by the Parties and occurring on or
before April 30, 2008 or a date that is five (5) Business Days after
satisfaction of the conditions set forth in Section 3.2 (the “Closing Date ”),
and shall be deemed to have occurred at 11:59 p.m., central daylight time.
     3.2 Closing Conditions. The obligations of each of the Parties to proceed
with the Closing are subject to the following:

  (a)   Each other Party shall have delivered the Transaction Documents to which
it is a party;     (b)   the accuracy in all material respects of the
representations and warranties hereunder of the NRG Parties and the compliance
by the NRG Parties with their material obligations hereunder, and the absence of
any amendment or supplement to the Schedules hereto having been made which is
reasonably likely to result in a Material Adverse Effect;     (c)   the accuracy
in all material respects of the representations and warranties hereunder of the
Company and its subsidiaries and the compliance by the Company with its
obligations hereunder;     (d)   all consents set forth on Schedule 4.3 shall
have been obtained, or with respect to such matters that under the applicable
Law do not require consent but require that the Parties wait an amount of time
prior to the Closing, the applicable amount of time shall have passed; and    
(e)   there shall be no effective injunction, writ or preliminary restraining
order or any order of any nature issued by a Governmental Authority of competent
jurisdiction to the effect that the transactions contemplated hereby may not be
consummated, no proceeding or lawsuit shall have been commenced by any
Governmental Authority for the purpose of obtaining any such injunction, writ or
preliminary restraining order and no written notice shall have been received
from any Governmental Authority indicating an intent to restrain, prevent,
materially delay or restructure the transactions contemplated hereby, in each
case where the Closing would (or would be reasonably likely to) result in a
material fine or penalty payable by a Party or a material restriction on a
Party’s operations as a result of such matter.

     The conditions set forth in the forgoing clauses are for the benefit of all
Parties and may only be waived in a writing signed by all Parties.
Contribution Agreement
(NRG)


4



--------------------------------------------------------------------------------



 



     3.3 Closing Deliveries.

  (a)   At the Closing, South Texas and Genco shall execute and deliver, as
applicable, the following documents, where the execution or delivery of
documents is contemplated, and shall take or cause to be taken the following
actions, where the taking of action is contemplated:

  (i)   Assignment and assumption agreements, duly executed by South Texas and
Genco, assigning the Contributed Assets to the Company (or at the request of the
Company, directly to one or more subsidiaries thereof), in the form of Exhibit B
(each a “Contribution and Assumption Agreement ”);     (ii)   A certificate of
the secretary or an authorized officer of South Texas, or its general partner,
as applicable, dated as of the Closing Date, certifying as to (and attaching
copies of) (A) a resolution of the general partner of South Texas authorizing
and approving the execution by South Texas of each of the Transaction Documents
to which it is a party and performance of the transactions contemplated
thereunder, (B) the Charter Documents of South Texas and (C) the officers or
directors of South Texas or its general partner, as applicable, who are
authorized to sign the Transaction Documents to which South Texas is a party;  
  (iii)   A certificate of the secretary or an authorized officer of Genco,
dated as of the Closing Date, certifying as to (and attaching copies of) (A) a
resolution of board of directors of Genco authorizing and approving the
execution by Genco of each of the Transaction Documents to which it is a party
and performance of the transactions contemplated thereunder, (B) the Charter
Documents of Genco and (C) the officers or directors of Genco who are authorized
to sign the Transaction Documents to which Genco is a party;     (iv)   A
certificate, duly executed by authorized officer of South Texas, certifying to
the Company the truth as of the Closing Date of the representations and
warranties of such entity as set forth in Article IV hereof;     (v)   A
certificate, duly executed by authorized officer of Genco, certifying to the
Company the truth as of the Closing Date of the representations and warranties
of such entity as set forth in Article V hereof;     (vi)   Such other
instruments and documents as are reasonably necessary to effect the transactions
contemplated hereby to occur at Closing.

Contribution Agreement
(NRG)


5



--------------------------------------------------------------------------------



 



  (b)   At the Closing, the Company shall deliver to South Texas and Genco, as
applicable, the following documents, where the execution or delivery of
documents is contemplated, and shall take or cause to be taken the following
actions, where the taking of action is contemplated:

  (i)   The Contribution and Assumption Agreements, duly executed by the Company
or one of its subsidiaries;     (ii)   Certificates, duly executed by authorized
officers of the Company, and its subsidiaries certifying to South Texas and
Genco the truth as of the Closing Date of the representations and warranties of
such entity as set forth in Article VI hereof; and     (iii)   Such other
instruments and documents as South Texas or Genco reasonably deems necessary to
effect the transactions contemplated hereby to occur at Closing.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SOUTH TEXAS
     South Texas hereby represents and warrants to the Company as follows:
     4.1 Organization; Power of Authority. South Texas is duly formed (as
applicable), validly existing, and (if applicable) in good standing under the
Law of the jurisdiction of its formation. If required by applicable Law, South
Texas is duly qualified and in good standing in the jurisdiction of its
principal place of business, if different from its jurisdiction of formation,
and South Texas has full power and authority to execute and deliver this
Agreement and the other Transaction Documents and to perform its obligations
hereunder and thereunder, and all necessary actions by the board of directors,
shareholders, managers, members, partners, trustees, or beneficiaries, necessary
for the due authorization, execution, delivery, and performance of this
Agreement and the other Transaction Documents by South Texas have been duly
taken.
     4.2 Execution and Delivery. South Texas has duly executed and delivered
this Agreement, and it constitutes the legal, valid and binding obligation of
South Texas enforceable against it in accordance with its terms (except as may
be limited by bankruptcy, insolvency or similar Laws of general application and
by the effect of general principles of equity, regardless of whether considered
at law or in equity).
     4.3 Non-Contravention. South Texas’ authorization, execution, delivery, and
performance of this Agreement and the other Transaction Documents does not and
will not (a) conflict with, or result in a breach, default or violation of,
(i) the Charter Documents of South Texas, (ii) any contract or agreement to
which South Texas is a party or is otherwise subject or (iii) any Law, order,
judgment, decree, writ, injunction or arbitral award to which South Texas is
subject or (b) require any consent, approval or authorization from, filing or
registration with, or notice to, any Governmental Authority or other Person,
unless in each case such requirement has already been satisfied or such matter
is set forth in Schedule 4.3. South Texas has delivered to the Company copies of
the written notices it gave to the other Participants pursuant to Sections
Contribution Agreement
(NRG)


6



--------------------------------------------------------------------------------



 



6.1 and 6.2 of the Participation Agreement with respect to the development of
ST3&4 Project and such notices were provided to the other Participants on
December 3, 2007, and **.
     4.4 Transferred Contracts. With respect to each Transferred Contract,
except as set forth on Schedule 4.4 : (a) a true, correct and complete copy of
such Transferred Contract has been provided to Toshiba by South Texas,
(b) except as expressly set forth on Schedule 4.4 , such Transferred Contract
has not been amended, modified or terminated and is in full force and effect,
(c) such Transferred Contract is the legal and valid obligation of South Texas,
and, to the Knowledge of South Texas, of each other party thereto, (d) neither
South Texas nor, to the Knowledge of South Texas, any other Person is in breach
or default under such Transferred Contract, (e) no event has occurred (including
any event with notice or lapse of time, or both) that would, and the
transactions contemplated by this Agreement and the other Transaction Documents
shall not, constitute a breach or default, or permit termination, modification
in any manner materially adverse to South Texas or acceleration of such
Transferred Contract, and (f) to the Knowledge of South Texas, no party has
asserted any right to offset, discount or otherwise abate any amount owing under
such Transferred Contract. None of the rights of South Texas under the
Transferred Contracts has been assigned or otherwise transferred (including by
an absolute assignment of rents or contracts) or is the subject of any
Encumbrance other than a Permitted Encumbrance.
     4.5 Legal Proceedings. Except as set forth in Schedule 4.5, there are no
proceedings pending or, to the Knowledge of South Texas, threatened (a) with
respect to the Development Rights or the ** or (b) that seek to restrain,
prohibit, or obtain damages or other relief in connection with, this Agreement
or the transactions contemplated hereby.
     4.6 Contributed Assets. South Texas is vested with good title to each item
included in the Development Rights and the **, and such title is free and clear
of all Encumbrances other than Permitted Encumbrances. The Development Rights
constitute all of the property and rights used or held for use by South Texas
for the development of the ST3&4 Project. South Texas, as a Participant under
the Participation Agreement, has good and marketable fee title to an undivided
44% tenant in common interest in land covered by the title policy referenced in
Schedule 4.6 (which is generally the land defined as the South Texas Plant Site
and the Railroad Strip in the Participation Agreement), except for the portions
of such land that have since the date of the policy been conveyed for
transmission or other purposes related to the South Texas Project and which are
not material to the development of the ST3&4 Project or any Additional Units, as
defined in the Multi-Unit Agreement, subject only to the Encumbrances set forth
on Schedule 4.6 with respect thereto. To the Knowledge of South Texas, (i) all
of the insurance required to be maintained by OPCO pursuant to the Participation
is in full force and effect and (ii) all Property Taxes due and payable prior to
the Closing date have been paid. To the Knowledge of South Texas, South Texas
has not received any written notice that any portion of the South Texas Plant
Site is the subject of any Release of Hazardous Substances that has not been
remediated to the extent required by any Law effect at the time of such Release.
As of the
 

**   This portion has been redacted pursuant to a confidential treatment
request.

Contribution Agreement
(NRG)


7



--------------------------------------------------------------------------------



 



Closing, the incurred but unpaid accounts payable included within the Assumed
Obligations do not exceed $10,000,000.00.
     4.7 South Texas Nuclear Plant Representations. To the Knowledge of South
Texas, there are no inaccuracies related to the Common South Texas Project
Property contained in the COLA or the supporting or supplementing documentation
submitted to the NRC that could reasonably be expected to give rise to a
Material Adverse Effect.
     4.8 Brokers, Finders and Investment Bankers. Neither South Texas nor any of
its Affiliates, nor any of their respective partners, members, shareholders,
directors, officers or employees has employed or retained any broker, finder or
investment banker or incurred any liability for any investment banking fees,
financial advisory fees, brokerage fees or finders’ fees in connection with the
transactions contemplated hereby for which any of the other Parties has
liability.
     4.9 NRG Energy Inc. Ownership of South Texas. South Texas is an indirect,
wholly-owned subsidiary of NRG Energy, Inc.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF GENCO
     Genco hereby represents and warrants to the Company as follows:
     5.1 Organization; Power of Authority. Genco is duly formed (as applicable),
validly existing, and (if applicable) in good standing under the Law of the
jurisdiction of its formation. If required by applicable Law, Genco is duly
qualified and in good standing in the jurisdiction of its principal place of
business, if different from its jurisdiction of formation, and Genco has full
power and authority to execute and deliver this Agreement and the other
Transaction Documents and to perform its obligations hereunder and thereunder,
and all necessary actions by the board of directors, shareholders, managers,
members, partners, trustees, beneficiaries, necessary for the due authorization,
execution, delivery, and performance of this Agreement and the other Transaction
Documents by Genco have been duly taken.
     5.2 Execution and Delivery. Genco has duly executed and delivered this
Agreement, and it constitutes the legal, valid and binding obligation of Genco
enforceable against it in accordance with its terms (except as may be limited by
bankruptcy, insolvency or similar Laws of general application and by the effect
of general principles of equity, regardless of whether considered at law or in
equity).
     5.3 Non-Contravention. Genco’s authorization, execution, delivery, and
performance of this Agreement and the other Transaction Documents does not and
will not (a) conflict with, or result in a breach, default or violation of,
(i) the Charter Documents of Genco, (b) any contract or agreement to which Genco
is a party or is otherwise subject or (ii) any Law, order, judgment, decree,
writ, injunction or arbitral award to which Genco is subject or (iii) require
any consent, approval or authorization from, filing or registration with, or
notice to, any Governmental Authority or other Person, unless in each case such
requirement has already been satisfied or such matter is set forth in
Schedule 4.3.
Contribution Agreement
(NRG)


8



--------------------------------------------------------------------------------



 



     5.4 Legal Proceedings. Except as set forth in Schedule 4.5, there are no
proceedings pending or, to the Knowledge of Genco, threatened (a) with respect
to the Nuclear Intangibles or the proposed developments described therein or
(b) which seek to restrain, prohibit, or obtain damages or other relief in
connection with, this Agreement or the transactions contemplated hereby.
     5.5 Contributed Assets. Genco is vested with good title to each item
included in the Nuclear Intangibles, and such title is free and clear of all
Encumbrances other than the Permitted Encumbrances.
     5.6 Brokers, Finders and Investment Bankers. Neither Genco nor any of its
Affiliates, nor any of their respective partners, members, shareholders,
directors, officers or employees has employed or retained any broker, finder or
investment banker or incurred any liability for any investment banking fees,
financial advisory fees, brokerage fees or finders’ fees in connection with the
transactions contemplated hereby for which any of the other Parties has
liability.
     5.7 NRG Energy Inc. Ownership of Genco. Genco is an indirect, wholly-owned
subsidiary of NRG Energy, Inc.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     Each of the Company and its subsidiaries that is a Party hereto hereby
represents and warrants to South Texas and Genco as follows:
     6.1 Organization; Power of Authority. It is duly formed (as applicable),
validly existing, and (if applicable) in good standing under the Law of the
jurisdiction of its formation. If required by applicable Law, it is duly
qualified and in good standing in the jurisdiction of its principal place of
business, if different from its jurisdiction of formation, and it has full power
and authority to execute and deliver this Agreement and the other Transaction
Documents and to perform its obligations hereunder and thereunder, and all
necessary actions by the board of directors, shareholders, managers, members,
partners, trustees, beneficiaries, necessary for the due authorization,
execution, delivery, and performance of this Agreement and the other Transaction
Documents by it have been duly taken.
     6.2 Execution and Delivery. It has duly executed and delivered this
Agreement, and it constitutes the legal, valid and binding obligation of it
enforceable against it in accordance with its terms (except as may be limited by
bankruptcy, insolvency or similar Laws of general application and by the effect
of general principles of equity, regardless of whether considered at law or in
equity).
     6.3 Non-Contravention. Its authorization, execution, delivery, and
performance of this Agreement and the other Transaction Documents does not and
will not (a) conflict with, or result in a breach, default or violation of,
(i) the Charter Documents of it, (ii) any contract or agreement to which it is a
party or is otherwise subject or (iii) any Law, order, judgment, decree,
Contribution Agreement
(NRG)


9



--------------------------------------------------------------------------------



 



writ, injunction or arbitral award to which it is subject or (b) require any
consent, approval or authorization from, filing or registration with, or notice
to, any Governmental Authority or other Person.

     6.4 Brokers, Finders and Investment Bankers. Neither the Company nor any of
its Affiliates, nor any of their respective partners, members, shareholders,
directors, officers or employees has employed or retained any broker, finder or
investment banker or incurred any liability for any investment banking fees,
financial advisory fees, brokerage fees or finders’ fees in connection with the
transactions contemplated hereby for which any of the other Parties has
liability.
ARTICLE VII
ADDITIONAL AGREEMENTS AND COVENANTS
     7.1 No Other Representation. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS AGREEMENT, THE CONTRIBUTED ASSETS ARE BEING CONTRIBUTED HEREBY
ON AN “AS IS, WHERE IS” BASIS, AND NEITHER SOUTH TEXAS NOR GENCO NOR ANY OTHER
PERSON ON BEHALF OF SOUTH TEXAS, GENCO OR THEIR RESPECTIVE AFFILIATES MAKES ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WRITTEN OR ORAL, AND TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW DISCLAIMS ANY SUCH REPRESENTATION OR
WARRANTY (INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE), WHETHER BY SOUTH TEXAS, GENCO, THEIR
RESPECTIVE AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, PARTNERS,
PRINCIPALS, EMPLOYEES, AGENTS, MEMBERS OR REPRESENTATIVES OR ANY OTHER PERSON ON
BEHALF OF SOUTH TEXAS, GENCO OR THEIR RESPECTIVE AFFILIATES, WITH RESPECT TO THE
CONTRIBUTED ASSETS.
     7.2 Transaction Costs. Each Party shall bear and pay all of its own costs,
fees and expenses, including any legal fees, brokerage commissions or finders’
fees, if any, incurred by or on its behalf in connection with the transactions
contemplated by this Agreement and the other Transaction Documents.
     7.3 Indemnifications by South Texas and Genco.

  (a)   Subject to the other terms of this ARTICLE VII, South Texas shall
indemnify, defend and hold harmless, the Company, its subsidiaries, and their
respective directors, officers, employees, successors, assigns and
representatives (collectively, the “Company Parties ”) from and against any and
all Losses arising out of or resulting from (i) the failure of any of South
Texas’ representations or warranties contained in this Agreement, any
Contribution and Assumption Agreement or the certificates to be delivered at
Closing to be true and correct, (ii) the failure of South Texas to perform any
of its covenants or obligations under this Agreement, any

Contribution Agreement
(NRG)


10



--------------------------------------------------------------------------------



 



      Contribution and Assumption Agreement or the certificates or any other
documents executed pursuant to this Agreement to be delivered at Closing, and
(iii) the Retained Obligations.

  (b)   Subject to the other terms of this ARTICLE VII, Genco shall indemnify,
defend and hold harmless the Company Parties from and against any Losses arising
out of or resulting from (i) the failure of any of Genco’s representations or
warranties contained in this Agreement, any Contribution and Assumption
Agreement or the certificates to be delivered at Closing to be true and correct,
and (ii) the failure of Genco to perform any of its covenants or obligations
under this Agreement, any Contribution and Assumption Agreement or the
certificates or any other documents executed pursuant to this Agreement to be
delivered at Closing.

     7.4 Indemnifications by the Company and its Subsidiaries. Subject to the
other terms of this ARTICLE VII, the Company shall indemnify, defend and hold
harmless, Genco, South Texas, and their respective directors, officers,
employees, successors, assigns, and representatives (collectively, the
“Contributing Parties ”) from and against any and all Losses arising out of or
resulting from (a) the failure of any of the Company’s representations or
warranties contained in this Agreement or in any other Transaction Document to
be true and correct and (b) the failure of the Company to perform any of its
covenants or obligations under this Agreement, any Contribution and Assumption
Agreement or the certificates or any other documents executed pursuant to this
Agreement to be delivered at Closing. Subject to the other terms of this ARTICLE
VII, the one of the Company or its subsidiaries that under Section 2.5 is
assuming the relevant Assumed Obligation shall indemnify, defend and hold
harmless the Contributing Parties from and against any and all Losses arising
out of or resulting from the relevant Assumed Obligation it is assuming.
     7.5 Indemnification Procedure.

  (a)   Promptly following receipt by either the Company Parties or the
Contributing Parties (each an “Indemnified Party ”) of notice by a third party
(including any Governmental Authority) of any complaint or the commencement of
any audit, investigation, action or proceeding (in each case, a “Claim ”) with
respect to which such Indemnified Party may be entitled to receive payment from
the other Party for any Loss, such Indemnified Party shall notify South Texas
and Genco or the Company or its subsidiaries, as the case may be (the
“Indemnifying Party ”); provided, however, that the failure to so notify the
Indemnifying Party shall relieve the Indemnifying Party from liability hereunder
with respect to such Claim only if, and only to the extent that, such failure to
so notify the Indemnifying Party results in the loss by the Indemnifying Party
of (or other limitations to) rights and defenses otherwise available to the
Indemnifying Party or the Indemnified Party with respect to such Claim. The
Indemnifying Party shall have the right, upon written notice delivered to the
Indemnified Party within twenty (20) days thereafter, to assume the

Contribution Agreement
(NRG)


11



--------------------------------------------------------------------------------



 



      defense of such Claim (which may be with a reservation of rights to deny
liability under an indemnity), including the employment of counsel hired in
consultation with the Indemnified Party (“Litigation Counsel ”) and the payment
of the fees and disbursements of such Litigation Counsel and other costs of such
defense. In the event, however, that the Indemnifying Party declines or fails to
assume the defense of such Claim as provided above or to employ Litigation
Counsel, in either case within such twenty (20) day period, then such
Indemnified Party may employ counsel to represent or defend the Indemnified
Party in any such Claim, and the Indemnifying Party shall promptly reimburse the
Indemnified Party for all reasonable fees and disbursements of such counsel and
other reasonable costs of such defense (which reimbursement obligation shall
accrue from the first dollar of such costs as incurred by the Indemnified
Party). In any event, the Indemnifying Party shall not be required to pay the
fees and disbursements of more than one counsel for all Indemnified Parties in
any jurisdiction in connection with such Claim, unless Litigation Counsel
determines that continued representation of the Indemnified Party is
inappropriate due to a conflict of interest under applicable ethical rules
resulting from its representation of both the Indemnifying Party and such
Indemnified Party, in which case, the Indemnifying Party shall have the option
of (i) appointing substitute counsel that does not believe it is subject to such
a conflict of interest or (ii) employing and paying the fees and disbursements
of different counsel to represent such Indemnified Party. Notwithstanding the
Indemnifying Party’s election to assume the defense of any third party Claim,
the Indemnified Party shall have the right at its cost to employ separate
counsel (including local counsel) to monitor (but not control) such defense. The
Indemnifying Party or the Indemnified Party (as the case may be) shall at all
times use commercially reasonable efforts to keep the Indemnifying Party or
Indemnified Party (as the case may be) reasonably apprised of the status of the
defense of any matter the defense of which it is maintaining and to cooperate in
good faith with each other with respect to the defense of any such matter.

  (b)   No Indemnified Party may settle or compromise any Claim or consent to
the entry of any judgment with respect to which indemnification is being sought
hereunder without the prior written consent of the Indemnifying Party, unless
(i) the Indemnifying Party fails to assume and maintain the defense of such
Claim pursuant to Section 7.5(a), (ii) such settlement, compromise or consent
does not contain any admission or statement suggesting any wrongdoing or
liability on behalf of the Indemnifying Party and (iii) such settlement,
compromise or consent includes an unconditional release of the Indemnifying
Party and its directors, officers, employees, successors, assigns and
representatives from all liability arising out of such Claim. An Indemnifying
Party may not, without the prior written consent of the Indemnified Party,
settle or compromise any claim or consent to the entry of any judgment with
respect to which

Contribution Agreement
(NRG)


12



--------------------------------------------------------------------------------



 



      indemnification is being sought hereunder unless such settlement,
compromise or consent (x) includes an unconditional release of the Indemnified
Party and its directors, officers, employees, successors, assigns and
representatives from all liability arising out of such Claim, (y) does not
contain any admission or statement suggesting any wrongdoing or liability on
behalf of the Indemnified Party and (z) does not contain any equitable order,
judgment or term that in any material manner affects, restrains or interferes
with the business of the Indemnified Party or any of the Indemnified Party’s
Affiliates.

  (c)   If an Indemnified Party claims a right to payment pursuant hereto, such
Indemnified Party shall send written notice of such Claim to the appropriate
Indemnifying Party. Such notice shall specify the basis for such Claim. The
failure by any Indemnified Party so to notify the Indemnifying Party shall not
relieve the Indemnifying Party from any liability that it may have to such
Indemnified Party with respect to any Claim made pursuant to this
Section 7.5(c), it being understood that notices for Claims in respect of a
breach of a representation or warranty must be delivered prior to the expiration
of the period for such representation or warranty under Section 7.6. If the
Indemnifying Party agrees it is liable for such Claim, it shall pay the amount
of such liability to the Indemnified Party within ** or, in the case of any
notice in which the amount of the Claim (or any portion of the Claim) is
estimated, within ** after such later date when the amount of such Claim (or
such portion of such Claim) becomes finally determined. In the event the
Indemnifying Party does not respond to such Claim or disputes its liability with
respect to such Claim, such Indemnified Party and the appropriate Indemnifying
Party shall, as promptly as possible, establish the merits and amount of such
Claim by making good faith efforts to come to an agreement or, failing mutual
agreement, by the exercise of such legal remedies as may be available, subject
to Sections 7.6, 7.7 and 7.10.

     7.6 Liability Limits. Except as expressly provided in the third sentence of
Section 7.5(a), notwithstanding anything to the contrary set forth herein, in no
event shall there be any liability under Section 7.3(a)(i) or 7.3(b)(i) until
the aggregate amount of all Losses suffered arising from matters covered by the
indemnity contained such Section exceeds ** (the “Basket Amount ”). In no event
shall any Company Party be entitled to assert a claim under Sections 7.3(a)(i)
or 7.3(b)(i) unless such Claim is submitted in compliance with the other
procedures of Section 7.5 on or before, and the representations and warranties
shall survive only until ** after the Closing Date, except that the
representations and warranties contained in ** shall survive until 60 days after
the termination of the applicable statue of limitation covering such matters, if
 

**   This portion has been redacted pursuant to a confidential treatment
request.

Contribution Agreement
(NRG)


13



--------------------------------------------------------------------------------



 



any. The collective liability of South Texas and Genco under Sections 7.3(a)(i)
or 7.3(b)(i) shall not exceed **. No claim for indemnification may be made under
Sections 7.3(a)(i) or 7.3(b)(i) if the Party making the claim had actual
knowledge of such breach prior to Closing and elected to consummate the Closing.
In determining the amount of any Losses entitled to indemnification under
Section 7.3, the gross amount thereof will be reduced by any insurance proceeds
actually **received by the claimant with respect to such Losses (net of any
related deductibles and self insurance amounts).
     7.7 Exclusive Remedy. Notwithstanding any other provision of this Agreement
to the contrary or any remedies that might otherwise be available under Law
(other than claims based on fraud), the remedies set forth in this ARTICLE VII
and the specific performance remedy referenced in Section 8.11 shall constitute
the sole and exclusive remedies of the Parties hereto (or any assignee of a
Party to which conveyance is made as contemplated in connection herewith) for
any claims arising under this Agreement, the Contribution and Assumption
Agreements, the certificates or any other documents executed pursuant to this
Agreement to be delivered at Closing.
     7.8 Tax Matters. South Texas will duly and timely file with the appropriate
Taxing Authority all Tax returns required under applicable Laws to be filed by
South Texas for any period ending on or before the Closing Date that cover any
of the Tax obligations described in clause (a) of the definition of the term
Retained Obligations. All ad valorem taxes, personal property taxes and similar
obligations (“Property Taxes ”) attributable to the Contributed Assets,
including taxes indirectly payable pursuant to any lease, with respect to the
tax period in which the Closing Date occurs shall be apportioned as of such
Closing Date as set forth under the Participation Agreement. For the year of the
Closing and each succeeding year until Title Transfer, at least 20 days prior to
the date the Property Taxes are due, South Texas shall send to the Company or
the one of its subsidiaries that is the owner thereof a statement that
apportions the Property Taxes invoices received by South Texas between South
Texas, on the one hand, and such owner, on the other hand, based on the Property
Taxes actually invoiced and the relative value of the taxable property of South
Texas and such owner. Within fifteen (15) days of receipt of such statement, the
Company shall pay its portion of such Property Taxes.
     7.9 Access to Records. For all periods subsequent to Closing, the Company
shall upon reasonable notice, allow South Texas and its respective advisors,
reasonable access to all original records of South Texas delivered pursuant to
this Agreement for the purpose of verifying or discovery of information relating
to the business or affairs of South Texas prior to the Closing Date (and for a
period of three (3) years after Closing) and after such reasonable notice, the
Company shall cause such records to be available for such inspection. South
Texas agrees to reimburse the Company for any and all expenses incurred by the
Company or its subsidiaries in connection with the services required by the
foregoing sentence.
     7.10 Consequential Damages. NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT, IN NO EVENT SHALL ANY PARTY EVER BE LIABLE TO ANY OTHER
 

**    This portion has been redacted pursuant to a confidential treatment
request.

Contribution Agreement
(NRG)


14



--------------------------------------------------------------------------------



 



PARTY OR THIRD PARTY WITH RESPECT TO ANY CLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT FOR ANY LOST OR PROSPECTIVE PROFITS OR ANY OTHER SPECIAL,
PUNITIVE, EXEMPLARY, CONSEQUENTIAL, INCIDENTAL, OR INDIRECT LOSSES OR DAMAGES
FROM ITS PERFORMANCE UNDER THIS AGREEMENT OR FOR ANY FAILURE OR PERFORMANCE
HEREUNDER OR RELATED HERETO, WHETHER ARISING OUT OF BREACH OF CONTRACT,
NEGLIGENCE, TORT, STRICT LIABILITY, OR OTHERWISE AND WHETHER OR NOT ARISING FROM
ANY OTHER PARTY’S SOLE, JOINT OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR
OTHER FAULT.
     7.11 Disclosure Schedules. From time to time up to the Closing, Genco and
South Texas shall promptly supplement or amend the schedules to this Agreement
that it has delivered with respect to any matter first existing or occurring
following the date hereof that comes to the Knowledge of Genco or the Knowledge
of South Texas (except that Genco and South Texas shall update Schedule 2.1(d)
for any contract that is included within Section 2.1(d) but is not listed on
Schedule 2.1(d), so long as with respect to contracts existing as of the
Effective Date, such updating occurs on or before March 21, 2008) and that
(i) if existing or occurring at or prior to the date hereof, would have been
required to be set forth or described in the schedules to this Agreement, or
(ii) is necessary to correct any information in the schedules to this Agreement
that has been rendered inaccurate thereby, but will not restrict the ability of
the Company to refuse to consummate the Closing if the supplement or amendment
of the schedules to this Agreement is reasonably likely to result in a Material
Adverse Effect.
ARTICLE VIII
GENERAL
     8.1 Successors and Assigns. All of the terms, covenants, representations,
warranties and conditions of this Agreement shall be binding upon, and inure to
the benefit of, and be enforceable by, the Parties hereto and their respective
successors and permitted assigns (and in the case of indemnities to the benefit
of all Persons indemnified). This Agreement and the rights and obligations
hereunder shall not be assigned by any Party hereto without the prior written
consent of the other Parties, except that any Party may assign an interest in
all of its rights and obligations hereunder to any Affiliate; provided that no
assignment shall relieve any Party of its obligations hereunder. Nothing herein
expressed or implied is intended or shall be construed to confer upon or to give
any Person not a Party any rights or remedies under or by reason of this
Agreement, except for the indemnified parties expressly identified in this
Agreement.
     8.2 Amendments. This Agreement may be amended, modified or superseded, and
any of the terms, covenants, representations, warranties or conditions hereof
may be waived, only by a written instrument executed by all of the Parties. No
waiver by any Party of any breach of any term, covenant, representation or
warranty contained in this Agreement, in any one or more instances, shall be
deemed to be or construed as a further or continuing waiver of any such breach
or a waiver of any other breach of any other term, covenant, representation or
warranty.
Contribution Agreement
(NRG)


15



--------------------------------------------------------------------------------



 



     8.3 No Merger. Notwithstanding the fact that the Transaction Documents are
not intended to, and do not, contain representations and warranties beyond those
made in this Agreement, the Parties agree that the representations and
warranties of the Parties in this Agreement shall not be extinguished or limited
in any respect by, or be merged into the Transaction Documents.
     8.4 Further Assurances. Each Party agrees to execute such further
instruments or documents as the other Party may from time to time reasonably
request in order to confirm or carry out the transactions contemplated in this
Agreement; provided that no such instrument or document shall expand a Party’s
liability beyond that contemplated in this Agreement.
     8.5 Notices. Unless otherwise provided herein, all notices, requests,
consents, approvals, demands and other communications to be given hereunder
shall be in writing and shall be deemed given upon (a) confirmation of receipt
of a facsimile transmission, (b) confirmed delivery by a standard overnight
carrier or when delivered by hand, (c) actual receipt or (d) the expiration of
four Business Days after the day when mailed by registered or certified mail
(postage prepaid, return receipt requested), addressed to the respective Parties
at the following addresses (or such other address for a party hereto as shall be
specified by like notice):
          If to Genco or South Texas, to:
               **
               and to:
               **
          If to the Company or its subsidiaries, to:
               **
               with a copy to:
               **
Any Party may change its Notice address by giving written notice to the other in
the manner specified above.
 

**    This portion has been redacted pursuant to a confidential treatment
request.

Contribution Agreement
(NRG)


16



--------------------------------------------------------------------------------



 



     8.6 Entire Agreement. This Agreement, the other Transaction Documents, the
attached schedules and exhibits and the agreements and documents to be executed
pursuant to this Agreement constitute the entire agreement between the Parties
as of the date of this Agreement and supersede any prior understandings,
agreements, or representations by or between the Parties, written or oral, to
the extent they have related in any way to the subject matter hereof.
     8.7 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF NEW YORK. The foregoing shall not apply
to the conveyance instruments delivered pursuant to this Agreement to the extent
the law of any state in which any particular asset or property is located
mandates that the law of that state apply to the conveyance of the asset or
property located there.
     8.8 Dispute Resolution.

  (a)   Each Party hereby agrees that any dispute, controversy or claim between
the Parties arises under this Agreement or is connected with or related in any
way to this Agreement or any right, duty or obligation arising hereunder or the
relationship of the Parties hereunder may be so submitted to binding arbitration
hereunder and pursuant to the procedures set forth in Exhibit C, and if so
submitted, shall be resolved exclusively and finally through such binding
arbitration. This Section 9.8 and Exhibit C constitute a written agreement by
the Parties to submit to arbitration any Dispute arising under or in connection
with this Agreement within the meaning of the Federal Arbitration Act, 9.U.S.C.
§§ 1, et. seq.     (b)   Prior to the appointment of the arbitration tribunal,
any Party may seek provisional relief, including provisional injunctive relief,
from any court of competent jurisdiction, and the application for such relief
shall not be deemed inconsistent with, or a waiver of, the right to arbitrate
the Dispute. With respect to any such application for provisional relief, the
Parties irrevocably submit to the personal jurisdiction of the federal courts
located in Washington, D.C., and waive objection to venue. Once the arbitration
tribunal is appointed, all subsequent applications for provisional relief shall
be made to the arbitration tribunal.

     8.9 Severability. In the event any of the provisions hereof are held to be
invalid or unenforceable under any Law, the remaining provisions hereof shall
not be affected thereby. In such event, the Parties hereto agree and consent
that such provisions and this Agreement shall be modified and reformed so as to
effect the original intent of the Parties as closely as possible with respect to
those provisions which were held to be invalid or unenforceable.
     8.10 Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
shall constitute but one agreement.
Contribution Agreement
(NRG)


17



--------------------------------------------------------------------------------



 



     8.11 Remedies. Each Party acknowledges that the remedies at law of the
Parties for a breach or threatened breach of this Agreement would be inadequate
and, in recognition of this fact, any Party, without posting any bond, and in
addition to all other remedies that may be available, shall be entitled to
obtain equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy that may then be available. Notwithstanding Section 8.8, either Party may
seek a temporary restraining order or preliminary injunction from a court of
competent jurisdiction pending mediation or arbitration.
[Remainder of this page intentionally left blank.]
Contribution Agreement
(NRG)


18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
date first written above.

            TEXAS GENCO HOLDINGS, INC.
      By:   /s/ Steve Winn       Name:   Steve Winn        Title:   Vice
President        NRG SOUTH TEXAS LP


By: Texas Genco GP, LLC          its general partner
      By:   /s/ Steve Winn       Name:   Steve Winn        Title:   Vice
President        NRG NUCLEAR DEVELOPMENT COMPANY LLC
      By:   /s/ Steve Winn       Name:   Steve Winn        Title:   President   
    STP 3&4 INVESTMENTS LLC
      By:   /s/ Steve Winn       Name:   Steve Winn        Title:   President   
 

Contribution Agreement
(NRG)
Signature Page





--------------------------------------------------------------------------------



 



            NRG SOUTH TEXAS 3 LLC
      By:   /s/ Steve Winn       Name:   Steve Winn        Title:   President   
    NRG SOUTH TEXAS 4 LLC
      By:   /s/ Steve Winn       Name:   Steve Winn        Title:   President   
 

Contribution Agreement
(NRG)
Signature Page





--------------------------------------------------------------------------------



 



EXHIBIT A
Definitions
     “Affiliate ” means with respect to an entity, any other entity controlling,
controlled by or under common control with such entity. As used in this
definition, the term “control,” including the correlative terms “controlling,”
“controlled by” and “under common control with,” shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of an entity, whether through ownership of voting
securities, by contract or otherwise.
     “Business Day ” means any day other than a Saturday, a Sunday or a day on
which banks in New York, New York are authorized or required by law to be
closed.
     “Charter Documents ” means, with respect to any Person, the articles of
incorporation or association and by-laws, the limited liability company
agreement, or limited partnership agreement or other agreement or agreements
that establish the legal personality of such Person.
     “COLA ” means the South Texas Project Unit 3 and 4 Docket No. PROJ0749
Combined License Application filed with the NRC dated September 20, 2007 and the
supplements thereto.
     “Common South Texas Project Property ” means the portion of the South Texas
Project and the Railroad Strip as to which the Company shall own an interest
under the Participation Agreement as a result of the development of the ST3&4
Project, including the Project Land, as well as an undivided interest in the
Common Station Facilities and the Railroad Strip.
     “Common Station Facilities ” has the meaning given such term in the
Participation Agreement.
     “Encumbrance ” means any condemnation proceeding, restriction on transfer,
preferential right, option, defect in title, condemnation award, expropriation
award, operating lease, sublease, conditional sales contract or encumbrance of
any nature whatsoever (including any Lien).
     “Environmental Laws ” means all Laws (and administrative or judicial
interpretations by any Governmental Authority having the force and effect of
Laws) relating to pollution or the protection of the environment (which includes
its ambient air, surface water, ground water, land surface and subsurface
strata), and human health and safety in effect as of the date of this Agreement,
including Laws relating to emissions, discharges, releases or threatened
releases of Hazardous Substances, or otherwise relating to the manufacture,
processing, distribution, use, existence, treatment, storage, disposal,
arrangement for transport, arrangement for disposal, transport, reporting or
handling of Hazardous Substances, and including, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act, the
Superfund Amendments
Contribution Agreement
(NRG)
Exhibit A—Definitions

A-1



--------------------------------------------------------------------------------



 



Reauthorization Act, the Resource Conservation and Recovery Act, the Clean Air
Act, the Federal Water Pollution Control Act, the Oil Pollution Act of 1990, the
Toxic Substances Control Act, the Safe Drinking Water Act, the Hazardous
Materials Transportation Act, and the Occupational Safety and Health Act, as
each has been amended from time to time, and all other environmental
conservation and protection laws.
     “Governmental Authority ” means any federal, state or local governmental
entity, authority or agency, court, tribunal, regulatory commission or other
body, whether legislative, judicial or executive (or a combination or
permutation thereof).
     “Hazardous Substance ” means any substance listed, defined, designated or
classified as a pollutant or contaminant or as hazardous, toxic or radioactive
under any applicable Environmental Law, including petroleum and any derivative
or by-product thereof; asbestos containing materials; polychlorinated biphenyls;
urea formaldehyde foam insulation; radon gas; and radioactive material, waste
and pollutants; radiation, radionuclides and their progeny; and nuclear waste
including used nuclear fuel.
     “Knowledge of Genco ” means the actual knowledge of the following
individuals: **.
     “Knowledge of South Texas ” means the actual knowledge of the following
individuals: **.
     “Law ” means any statute, law, treaty, rule, code, ordinance, regulation,
permit (including the Permits), or certificate of any Governmental Authority,
any interpretation of any of the foregoing by any Governmental Authority, or any
binding judgment, decision, decree, injunction, writ, order or like action of
any court, arbitrator or other Governmental Authority.
     “Lien ” means any lien, mortgage, hypothecation, pledge, financing lease,
security interest or similar claim, including any statutory landlord lien or
lien for Taxes that are due and payable.
     “Losses ” means damages, claims, liabilities, losses, costs and expenses
(including reasonable fees and expenses of counsel and court costs).
     “Material Adverse Effect ” means any supplement or amendment to the
Schedules hereto pursuant to Section 7.11 that, individually or in the aggregate
with any such other breach, supplement or amendment pursuant to Section 7.11
that could reasonably be expected to have a material adverse effect on the
ability to develop the ST3&4 Project, taking into account the availability of
insurance and time frame for expected development.
 

**   This portion has been redacted pursuant to a confidential treatment
request.

Contribution Agreement
(NRG)
Exhibit A—Definitions

A-2



--------------------------------------------------------------------------------



 



     “Multi-Unit Agreement ” means that certain Multi-Unit Agreement, dated **,
by and among Toshiba Corporation, the Company and NRG Energy, Inc.
     “NRC ” means the US Nuclear Regulatory Commission.
     “Nuclear Intangibles ” means, subject to confidentiality restrictions,
written information memoranda received regarding ABWR investment opportunities
and the right for the non-exclusive use of any books and records, including
development plans, memoranda, site evaluations, financing plans and strategies
and budgets related to the development of nuclear generation assets held by NRG
Energy, Inc. or its Affiliates.
     “OPCO ” means STP Nuclear Operating Company, a Texas non-profit
corporation.
     “Operating Agreement ” means the Operating Agreement, dated as of
November 17, 1997, among OPCO, City of San Antonio, City of Austin and South
Texas (as successor in interest to Central Power and Light Company and Houston
Lighting & Power the Company).
     “Participant ” has the meaning given such term in the Participation
Agreement.
     “Participation Agreement ” means the Amended and Restated South Texas
Project Participation Agreement, effective as of November 17, 1997, between City
of San Antonio, City of Austin and South Texas (as successor in interest to
Central Power and Light Company and Houston Lighting & Power Company).
     “Permits ” means any permits, authorizations, registrations,
identifications, licenses, variances, exemptions, orders, franchises,
certificates and approvals required under or issued pursuant to any Law.
     “Permitted Encumbrances ” means the matters set forth on Schedule X .
     “Person ” means any natural person, corporation, company, partnership
(general or limited), limited liability company, trust or other entity.
     “Project Land ” means the portion of the South Texas Plant Site, which
shall be allocated for the exclusive use of the ST3&4 Project.
     “Release ” means any depositing, spilling, leaking, pumping, pouring,
placing, emitting, discarding, abandoning, emptying, discharging, migrating,
injecting, escaping, leaching, dumping, or disposing.
     “Retained Obligations ” means the obligations under the Participation
Agreement and the Operating Agreement that by the terms of such documents are to
be paid
 

**   This portion has been redacted pursuant to a confidential treatment
request.

Contribution Agreement
(NRG)
Exhibit A—Definitions

A-3



--------------------------------------------------------------------------------



 



exclusively by the owners of the Generating Units (as defined in the
Participation Agreement) that do not constitute the ST3&4 Project.
     “South Texas Plant Site ” has the meaning given such term in the
Participation Agreement.
     “South Texas Project ” has the meaning given such term in the Participation
Agreement.
     “ST3&4 Project ” means the units 3 and 4 of the South Texas Project
contemplated to be developed by the Company.
     “Supplemental Agreement ” means the South Texas Project Supplemental
Agreement effective as of October 29, 2007, between South Texas and The City of
San Antonio, as amended.
     “Tax ” or “Taxes ” means any taxes, assessments, fees, unclaimed property
and escheat obligations imposed by any Governmental Authority, including income,
profits, gross receipts, net proceeds, alternative or add-on minimum, ad
valorem, value added, sales, use, property, personal property (tangible and
intangible), Property Taxes, environmental, stamp, leasing, lease, user, excise,
duty, franchise, capital stock, transfer, registration, withholding, social
security (or similar), unemployment, disability, payroll, employment, fuel,
excess profits, occupational, premium, windfall profit, severance, actual or
estimated, or other charge of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not.
     “Taxing Authority ” means, with respect to any Tax, the Governmental
Authority or political subdivision thereof that imposes such Tax, and the agency
(if any) charged with the collection of such Tax for such entity or subdivision,
including any governmental or quasi-governmental entity or agency that imposes,
or is charged with collecting, social security or similar charges or premiums.
     “Title Transfer ” means the time at which title to the Common South Texas
Project Property shall have vested in the Company under the Participation
Agreement.
     “Transaction Documents ” means, collectively, this Agreement, the Company
LLC Agreement, the Contribution and Assumption Agreements, and any and all
certificates and other documents delivered by the Parties at the Closing
pursuant to the terms of this Agreement.
     “Transferred Contracts ” means the Participation Agreement, the Operating
Agreement, the Supplemental Agreement and the contracts described in
Schedule 2.1(d).
Contribution Agreement
(NRG)
Exhibit A—Definitions

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Contribution and Assumption Agreement
     This CONTRIBUTION AND ASSUMPTION AGREEMENT (this “Agreement”), is entered
into as of [                     ___], 2008, by and between NRG South Texas LP,
a Texas limited partnership, Texas Genco Holdings, Inc., a Texas corporation
(each a “Transferor” and collectively, “Transferors”), and NRG Nuclear
Development Company LLC, a Delaware limited liability company (“Recipient”).
RECITALS
     WHEREAS, Recipient was formed effective [                     ___], 2008 by
Transferor and NRG South Texas LP, a Texas limited partnership and Texas Genco
Holdings, Inc., a Texas corporation;
     WHEREAS, Transferors and Recipient have entered into a Contribution
Agreement dated as of the date hereof (the “Contribution Agreement”), providing,
among other things, for the transfer by Transferor to Recipient of the
Contributed Assets;
     WHEREAS, pursuant to the Contribution Agreement, Transferors and Recipient
are required to execute and deliver this Agreement in connection with the
consummation of the transactions contemplated by the Contribution Agreement; and
     WHEREAS, NOW, THEREFORE, in consideration of the premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
AGREEMENTS
     1. Capitalized Terms. Any capitalized term used but not defined in this
Agreement shall have the meaning ascribed to such term in the Contribution
Agreement.
     2. Conveyance and Assignment of Assets. Subject to the terms of the
Contribution Agreement, Transferors hereby sells, assigns, conveys, transfers
and delivers unto Recipient and its successors and assigns the Contributed
Assets.
     TO HAVE AND TO HOLD the Contributed Assets unto Recipient and its
successors and assigns forever, together with all and singular the rights and
appurtenances belonging or pertaining thereto; subject to the terms and
limitations of the Contribution Agreement, and Transferors hereby binds
themselves and their respective successors and assigns to warrant and forever
defend all and singular the title to the Contributed Assets unto Recipient, its
successors and assigns from all claims that would constitute a breach of a
representation or warranty under the Contribution Agreement subject to the terms
and limitations of the Contribution Agreement.
Contribution Agreement
(NRG)
Exhibit B — Form of Contribution and Assumption Agreement

B-1



--------------------------------------------------------------------------------



 



     3. Subsequent Actions. Transferors hereby covenant to and with Recipient,
its successors and assigns, to execute and deliver to Recipient, its successors
and assigns, all such other and further instruments of conveyance, assignment
and transfer, and all such notices, releases and other documents, that would
more fully and specifically convey, assign, and transfer to and vest in
Recipient, its successors and assigns, the title of Transferors in and to all
and singular the Contributed Assets hereby conveyed, assigned, and transferred,
or intended to be conveyed, assigned or transferred. To the extent that, with
respect to any of the Contributed Assets, no assignment document other than this
Agreement is executed, the parties intend for this Agreement to constitute the
conveyance, transfer and assignment of such Contributed Assets. Following the
date hereof, Transferors shall use their best efforts to take all actions
necessary and appropriate to obtain all appropriate consents to assignment and
other instruments not delivered at Closing necessary to validly assign the
Contributed Assets.
     4. Assumption. Subject to terms of the Contribution Agreement, Recipient
has and by these presents does hereby fully assume and agrees to discharge the
Assumed Obligations.
     5. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED, PERFORMED AND ENFORCED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.
     6. Conflict and Inconsistency; No Merger. To the extent any conflict or
inconsistency exists between the provisions of this Agreement and the
Contribution Agreement, the provisions of the Contribution Agreement shall be
controlling. The terms and provisions of the Contribution Agreement (including,
without limitation, the representations, warranties and covenants therein) shall
not merge, be extinguished or otherwise affected by the delivery and execution
of this Agreement or any other document delivered pursuant to Section 3 of this
Agreement.
     7. Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
     8. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
Contribution Agreement
(NRG)
Exhibit B — Form of Contribution and Assumption Agreement

B-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Transferors and Recipient have executed this Agreement
as of the day and year first above written.

                  TEXAS GENCO HOLDINGS, INC.    
 
           
 
  By:                       Name:         Title:    
 
                NRG SOUTH TEXAS LP    
 
           
 
  By:   Texas Genco GP, LLC    
 
      its general partner    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                NRG NUCLEAR DEVELOPMENT COMPANY LLC    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Contribution Agreement
(NRG)
Exhibit B — Form of Contribution and Assumption Agreement

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
Arbitration Procedures
     1.1 Disputes. Any and all claims, counterclaims, demands, causes of action,
disputes, controversies, and other matters in question arising out of or
relating to this Agreement, or to the alleged breach hereof, or in any way
relating to the subject matter of this Agreement or the relationship between the
Parties created by this Agreement (whether extra-contractual in nature, sounding
in contract, tort or otherwise, or provided for by federal or state statute,
common law or otherwise) (a “Dispute ”) shall be finally resolved by binding
arbitration under the Non-Administered Arbitration Rules of the International
Institute for Conflict Prevention and Resolution (the “Rules”) then in force to
the extent such Rules are not inconsistent with the provisions of this
Agreement.
     1.2 Negotiation to Resolve Disputes. If a Dispute arises out of or relates
to this Agreement, a Party may give notice to all other Parties that it intends
to initiate the dispute resolution procedures set forth herein. Promptly upon
receipt of such notice, each Party that is a party to the Dispute (each, a
“Disputing Party ”) shall refer such Dispute to a senior executive officer
(“SEO”) of each Disputing Party (or of Toshiba’s Power Systems Company, in the
case of Toshiba on behalf of the Company or its subsidiaries). The SEOs will
meet in person or by teleconference as soon as mutually practicable in order to
try and resolve the Dispute. If the SEOs are unable to resolve the Dispute on or
before the 30th Day after such notice, any Disputing Party may commence an
arbitration under this Appendix B by notifying each Party (an “Arbitration
Notice”).
     1.3 Selection of Arbitrators.
          (a) Three Arbitrators. Any arbitration conducted under this Appendix B
shall be heard by three arbitrators (each an “Arbitrator ” and collectively the
“Tribunal”) selected in accordance with this Section 1.3. Each Disputing Party
and any proposed Arbitrator shall, as soon as practicable, disclose to the other
Disputing Parties any business, personal or other relationship or affiliation
that may exist between any Party and the proposed Arbitrators. The Disputing
Parties may then object to any of the proposed Arbitrators on the basis of such
relationship or affiliation. The validity of any such objection shall be
determined according to the Rules.
          (b) Selection of Arbitrators. Except as provided for in this
Section 1.3, the Tribunal shall be appointed according to the Rules. In the
Arbitration Notice, the Disputing Party requesting arbitration shall nominate
one Arbitrator. The Disputing Party named as respondent by the claimant shall
nominate one Arbitrator. Within 30 Days of the appointment of the second
Arbitrator, the two party-appointed Arbitrators shall appoint a third Arbitrator
who shall chair the arbitration. Where the Dispute at issue involves more than
two Disputing Parties, the International Institute for Conflict Prevention and
Resolution (“CPR” ) shall provide a list of potential Arbitrators. Within seven
(7) days of receiving this list, each Disputing Party shall provide to CPR a
ranking of the potential Arbitrators on such list showing such Disputing Party’s
order of preference among such proposed Arbitrators, with any one or more
Disputing Parties who are Affiliates of one another submitting one common ranked
list. The CPR shall then

 



--------------------------------------------------------------------------------



 



appoint all three Arbitrators as it shall determine in its discretion but taking
into account to the extent practical the Disputing Parties’ preferences.
     1.4 Conduct of Arbitration. The Tribunal shall expeditiously (and, if
practicable, consistent with the Tribunal’s primary responsibility to justly
adjudicate the dispute before it, within 180 Days after the appointment of the
third Arbitrator) hear and decide all matters concerning the Dispute. Any
arbitration hearing shall be held in Washington, D.C. The arbitration shall be
governed by the Federal Arbitration Act, 9 U.S.C. §§1 et. seq. Except as
expressly provided to the contrary in this Agreement, the Tribunal shall have
the power to gather such materials, information, testimony and evidence as it
deems relevant to the dispute before it (and each Party will provide such
materials, information, testimony and evidence requested by the Tribunal,
subject to such protective orders as the Tribunal determines necessary for the
protection of any information so requested that is proprietary, subject to a
third-party confidentiality restriction or to an attorney-client or other
privilege) and to grant injunctive relief and enforce specific performance. The
Tribunal shall not have the power to award punitive or any other form of
indirect or non-compensatory damages, even if such are available under the
governing law and even if a court would otherwise be empowered to avoid this
limitation on damages to make such an award. If it deems necessary, the Tribunal
may propose to the Disputing Parties that one or more other experts be retained
to assist it in resolving the Dispute. The retention of such other experts shall
require the unanimous consent of the Disputing Parties, which shall not be
unreasonably withheld. The decision of the Tribunal (which shall be rendered in
writing) shall be final, nonappealable and binding upon the Parties and may be
enforced in any court of competent jurisdiction. Each Party hereby consents to
the non-exclusive personal jurisdiction and venue of the Washington D.C. courts
for any proceedings in aid of arbitration under this Section, including any
request for interim or injunctive relief. Notwithstanding the foregoing consent,
the Parties may nevertheless seek interim or injunctive relief from any court of
competent jurisdiction.
     1.5 Arbitration Costs and Expenses. The responsibility for paying the costs
and expenses of the arbitration, including compensation to the Tribunal and any
experts retained by the Tribunal, shall be borne by the Disputing Party or
Disputing Parties who is or are the least successful in such process, which
shall be determined by the Tribunal by comparing the position asserted by each
Disputing Party on all disputed matters taken together to the final decision of
the Tribunal on all disputed matters taken together, provided however, that each
Disputing Party shall be responsible for the fees and expenses of its respective
counsel, consultants and witnesses, unless the Tribunal determines that
compelling reasons exist for allocating all or a portion of such costs and
expenses to the other Disputing Parties.

 



--------------------------------------------------------------------------------



 



SCHEDULES TO CONTRIBUTION AGREEMENT (NRG)
     These schedules (the “Disclosure Schedules”) are being delivered in
connection with the Contribution Agreement (NRG) (the “Agreement”), dated as of
**, by and among Genco, South Texas and the Company. Unless the context
otherwise requires, all capitalized terms used herein shall have the meaning
ascribed to them in the Agreement.
     No reference to or disclosure of any item or other matter in the Disclosure
Schedules shall be construed as an admission, representation or indication that
such item or other matter is “material” or is reasonably likely to have a
“Material Adverse Effect,” that such item or other matter is required to be
referred to or disclosed in the Disclosure Schedules or that such item or matter
or similar items or matters are outside of the ordinary course of business or
inconsistent with past practice. No disclosure in the Disclosure Schedules
relating to any possible breach or violation of any law or contract shall be
construed as an admission or indication that any such breach or violation exists
or has actually occurred.
     Unless otherwise indicated herein, all section references are to Sections
of the Agreement. Any matter set forth under any item in any section or
subsection of the Disclosure Schedules shall be deemed disclosed with respect to
any other section or subsection to which the relevance of such item is
reasonably apparent.
     The headings to each section and subsection included in the Disclosure
Schedules are inserted for convenience only and shall not create a different
standard for disclosure than the language set forth in the Agreement.
     In disclosing the information in the Disclosure Schedules, Genco and South
Texas expressly do not waive any attorney-client privilege associated with such
information or any protection afforded by the work-product doctrine with respect
to any of the matters disclosed or discussed herein.
 

**   This portion has been redacted pursuant to a confidential treatment
request.

Schedules to Contribution Agreement
(NRG)

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.1(d)
Transferred Contracts and Permits
     **
 

**   This portion has been redacted pursuant to a confidential treatment
request.

Schedules to Contribution Agreement
(NRG)
Schedule 2.1(d)

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.3
Excluded Assets
     1. None.
Schedules to Contribution Agreement
(NRG)
Schedule 2.3

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.3
Non-Contravention
     **
 

**   This portion has been redacted pursuant to a confidential treatment
request.

Schedules to Contribution Agreement
(NRG)
Schedule 4.3

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.4
Defaults Under Transferred Contracts
     1. None.
Schedules to Contribution Agreement
(NRG)
Schedule 4.4

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.5
Legal Proceedings
     1. None.
Schedules to Contribution Agreement
(NRG)
Schedule 4.5

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.6
Exceptions to Title
     **
 

**   This portion has been redacted pursuant to a confidential treatment
request.

Schedules to Contribution Agreement
(NRG)
Schedule 4.6

 



--------------------------------------------------------------------------------



 



SCHEDULE X
Permitted Encumbrances
     **
 

**   This portion has been redacted pursuant to a confidential treatment
request.

Schedules to Contribution Agreement
(NRG)


 